Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination 
Prosecution is reopened upon discovery of new prior art.  The previous Notice of Allowability is withdrawn.  Current pending claims 1, 3-9, 11-12 and 14-20 are reconsidered on the merits are addressed below over/in view of the newly discovered prior art.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye et al (US 2011/0216951).
Claim 1:
Ye at al (US 2011/021695) teaches the following system (figures 3-6 teaches system):
an input interface for receiving a plurality of input images acquired of test objects (0112 teaches input is a three-dimensional medical image (0043: The three-dimensional medical image data comprises a series of CT images of an area of a human patient). The objects being interpreted as colonic polyps within the colon of a patient);
a material type analyzer configured to produce material type readings at corresponding locations across said input images (0045-47: Features (Fj) form the image data include appearance features differing from healthy tissue and lesions; 0114 teaches Intensity features F1 are determined to detect polyps within the image data for each pixel, which corresponds to locations); and
a statistical module configured to determine based on said readings an estimate for a probability distribution of material type for said corresponding locations (0119 teaches the likelihood probability distribution of each feature is calculated for each voxel (location) based on the features calculated); and
a correlator configured to correlate the probability distribution estimate with meta-data of said test objects to obtain a parameterized probability distribution estimate for said corresponding locations (0111: The candidate generation using the Bayesian framework is provided. Paragraph 64: The probability distribution of each feature is modelled using a parameterized functional form based on prior medical knowledge and a training step; The correlator limitation: The meta-data is considered met as the reference teaches that the probability is parameterized based on prior medical knowledge. Prior medical knowledge identifies how the lesions/non-lesions exhibit features (intensity, shape and anatomical) as discussed in paragraphs 0066, 0074-75, and 0090).


Claim 3:
comprising a spatial correspondence component configured to establish said corresponding locations based on coordinates in respective coordinate systems for said images, said respective coordinate systems derived from a common geometric model (0021 teaches calculating the spatial consideration in generating a probability map; 0043 teaches medical image data by CT scan result in 3d medical images in series and slices along a z direction, where such z-direction is view as the common geometric model where the CT scan is further generated to a model with common coordinates; 0096 teaches generation of voxel model of the voxel polyp base on prior medical knowledge of the distance of the surface and previously detection, which would show a common geometric model/voxel model was establish for location and coordinates of the images).

Claim 4:
wherein said respective coordinate systems are configured to reflect one or more symmetries in said test objects (claim is view as reflecting/matching symmetries/shape to object/lesion from coordinates: 0004-0007 acknowledge shape-base or appearance-base which address symmetries of object/lesion to reliability detect lesions; above, cited 0043 and 0096, address the common geometric and coordinates used between the images which will match up the symmetries for detection of objects).

Claim 5:
comprising a material type estimator configured to produce a material type estimate for a given location in a given image of an object of interest based on said parameterized probability distribution estimate (0022 teaches the use of probability distribution to estimate the lesion mention above by parameter such as mean intensity, size, volume, and where 0023 further detail parameter such as anatomical features and boundary distances).

Claim 14:
wherein the statistical module learns the tissue type distribution corresponding to the location in the images from the determination of a probability distribution of material type for said corresponding locations (0011 teaches the use of Bayesian model with statistical/probability techniques to identify lesion density, size, shape and locations; 0022 address the material type by the use of probability distribution to estimate the lesion mention above by parameter such as mean intensity, size, volume, and where 0023 further detail parameter such as anatomical features and boundary distances).




wherein the tissue type distribution is selected from the group consisting of fat tissue, water, fibro-glandular tissue, vessel tissue, and muscular tissue (0010 teaches prior medical knowledge is seen as knowledge healthy tissue such as fat, water, fibro-glandular, vessel and muscle; 0041 teaches identifying polpy in the colon with consideration of abnormal tissue and healthy tissue; 0079 teaches blood vessel as a tissue type to be considered).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 2011/0216951) in view of Mauldin Jr. et al (US 2016/0012582).
Claim 6:
Ye et al teaches all the subject matter above in claim 1, but not the following which is taught by Mauldin Jr. et al:
said input images previously acquired by an imaging apparatus capable of soft-tissue discrimination (0067 teaches bone-filtering step for soft tissue to enhance bone-to-tissue contrast, contrast is view as discrimination).

The motivation constitutes applying a known technique (i.e. image filtering of input images) to know devices and/or method (i.e. imaging apparatus of whole body of bone and tissue) ready for improvement to yield predictable results. 

Claim 16:
Ye et al teaches all the subject matter above in claim 1, but not the following which is taught by Mauldin Jr. et al:
wherein the images are DICOM images and include said meta-data in a header (0075 teaches the use of file format such as DICOM, which is a well-known medical image storage format with well-known header and data structure format).
It would have been obvious to one skill in the art at the time of the invention to modify Ye et al by Mauldin Jr. et al regarding DICOM data structure format for storage as taught by Mauldin Jr. et al. 
The motivation constitutes applying a known technique (i.e. image stored as DICOM) to know devices and/or method (i.e. medical image storage technique and format) ready for improvement to yield predictable results. 

7 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 2011/0216951) as applied to claim 1 above, and further in view of Danenbery et al (US 2014/0222443).
Claim 7:
Ye et al teaches all the subject matter above, but not the following which is taught by Danenbery et al:
wherein said test objects include mammal breasts of different subjects (0010 teaches breast cancer is of interest; 0511 teaches use for human/mammal; figure 45 and 0061 teaches biomarker for individual and in different cancer settings).
It would have been obvious to one skill in the art, having teaching of Ye et al and Danenbery et al, to modify generation and personalized of statistical breast model in medical imaging of Ye et al to include further test objects of different subjects as taught by Danenbery et al.
The motivation constitutes applying a known technique (i.e. imaging different subject) to know devices and/or method (i.e. imaging of mammal breasts) ready for improvement to yield predictable results. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al (Quantitative analysis of group-specific brain tissue probability map for schizophrenic patients 2005).
Claim 8:
Yoon et al teaches image processing method:
receiving a plurality of input images acquired of test objects (Pages 503-504, MR image acquisition and preprocessing: MR images of patients’ brain was acquired);
producing material type readings at corresponding locations across said input images (Page 505, Skull stripping and tissue classification: The images were classified into the types of tissue (GM, WM, CSF) at each location (Page 505, Tissue probability map)); and
determining, based on said readings, an estimate for a probability distribution of material type for said corresponding locations (Page 505, Tissue probability map & Figure 2: The probability map for the patients are determined based on the classified tissue type at a specific x, y, z location);
wherein the said corresponding locations are established based on coordinates in respective coordinate systems for said images, said respective coordinate systems derived from a common geometric model (Page 505, Tissue probability map: The voxel at a given coordinate is identified by x, y, z coordinate, which is derived from a standard x, y, z rectangular model).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (Quantitative analysis of group-specific brain tissue probability map for schizophrenic patients 2005) in view of Ye et al (US 2011/0216951).
Claim 9:
Yoon et al teaches all the subject matter above, but not the following which is taught by Ye et al:
correlating the probability distribution estimate with meta-data of said test objects to obtain a parameterized probability distribution estimate for said corresponding locations (0111: The candidate generation using the Bayesian framework is provided. Paragraph 64: The probability distribution of each feature is modelled using a parameterized functional form based on prior medical knowledge and a training step; The correlator limitation: The meta-data is considered met as the reference teaches that the probability is parameterized based on prior medical knowledge. Prior medical knowledge identifies how the lesions/non-lesions exhibit features (intensity, shape and anatomical) as discussed in paragraphs 0066, 0074-75, and 0090).

The motivation constitutes applying a known technique (i.e. correlating probability distribution) to know devices and/or method (i.e. estimating corresponding locations) ready for improvement to yield predictable results. 

Claim 10: cancel

Claim 11:
Ye et al further teaches:
estimating a material type for a given location in a given image of an object of interest based on said parameterized probability distribution estimate (0022 teaches the use of probability distribution to estimate the lesion mention above by parameter such as mean intensity, size, volume, and where 0023 further detail parameter such as anatomical features and boundary distances).

Claim 12:
A non-transitory computer readable medium comprising a program element which, when being executed by a processing unit, is adapted to perform the method steps of claim 8 (Yoon et al teaches in page 503 with 1.5 T GE SIGNA scanner ).

Claim 18:
Ye et al further teaches:
wherein tissue type distribution corresponding to the location in the images is learned from the determination of a probability distribution of material type for said corresponding locations (0011 teaches the use of Bayesian model with statistical/probability techniques to identify lesion density, size, shape and locations; 0022 address the material type by the use of probability distribution to estimate the lesion mention above by parameter such as mean intensity, size, volume, and where 0023 further detail parameter such as anatomical features and boundary distances).

Claim 19:
Ye et al further teaches:
wherein the tissue type distribution is selected from the group consisting of fat tissue, water, fibro-glandular tissue, vessel tissue, and muscular tissue (0022 teaches the use of probability distribution to estimate the lesion/tissue mentioned above by parameter such as mean intensity, size, volume, and where 0023 further detail parameter such as anatomical features and boundary distances).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Danenberg et al (US 2014/0222443) teaches MOLECULAR PROFILING FOR CANCER
Burke et al (US 6,351,660) teaches Enhanced visualization of in-vivo breast biopsy location for medical documentation
Miga (US 2004/0234113) teaches Elastography imaging modalities for characterizing properties of tissue
Kaufhold et al (US 2005/0135664) teaches Methods and apparatus for reconstruction of volume data from projection data
Sun et al (US 8,010,176) teaches Method for elastomammography
Grzegorczyk (US 2013/0018591) teaches FAST TOMOGRAPHIC MICROWAVE IMAGING
JOHNSON et al (US 2014/0064587) teaches METHOD FOR DETECTING DAMAGE TO SILICONE IMPLANTS AND COMPUTED TOMOGRAPHY DEVICE
Danenberg et al (US 2014/0222443) teaches MOLECULAR PROFILING FOR CANCER
JEREBKO (US 2014/038404) teaches SEMANTIC NAVIGATION AND LESION MAPPING FROM DIGITAL BREAST TOMOSYNTHESIS
Davis et al (US 2014/0371570) teaches METHOD FOR MEASURING LIVER FAT MASS USING DUAL-ENERGY X-RAY ABSORPTIOMETRY
Goossen et al (US 9,597,046) teaches Method and device for imaging soft body tissue using X-ray projection and optical tomography
Panescu et al (IS 2017/0181808) teaches SURGICAL SYSTEM WITH HAPTIC FEEDBACK BASED UPON QUANTITATIVE THREE-DIMENSIONAL IMAGING






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663